DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 4, 6, 7, 8, 9, 14, 15, 19, and 20 are objected to because of the following informalities:  
“For wearing by a user, a pair of shorts with an integral liner comprising…” (claim 1) should read “A pair of shorts for a user, the pair of shorts having an integral liner and comprising…” (note: the recitation of “for a user” can also be omitted) 
“a short” (claims 1, 8, 15) should read “a pair of shorts” or “Shorts”
 “the short” (claims 1, 4, 6, 8, 9, 15, 20) should read “the shorts” or “the pair of shorts”
“with integrated liner” (claim 15) should read “with an integrated liner”
Claim 1 includes an extra “and” between the penultimate and ultimate clauses
“the liner’s partial waistband” (claims 1, 8, 14, 15) should read “the partial waistband of the liner”
“the short’s waistband” (claims 1, 7, 8, 15) should read “the waistband of the shorts”
“the fly area of the liner the short” (claim 7) should read “the fly area of the liner 
“amid-section of a front wall” (claim 14) should read “a mid-section of a front wall”
“a central penis-covering portion thereof” (claim 19) should read “a central penis-covering portion of the inner lining”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “the liner’s fly area,” “the remaining portion of the liner,” and “the bottom of the short’s waistband.” There is insufficient antecedent basis for these limitations in the claims. 
Similarly, claim 8 recites the limitations “the top front of the liner,” “the fly area of the liner,” “the remainder of the waistband” and “the bottom of the short’s waistband.” There is insufficient antecedent basis for these limitations in the claims.
Similarly, claim 15 recites the limitations “the front of the integrated liner,” “the top portion of the integrated liner,” “the bottom of the short’s waistband,” and “the front wall of the integrated liner.” There is insufficient antecedent basis for these limitations in the claims.
a stretch mesh material.”
Claim 6 recites the limitation “wherein the stitching of the partial waistband to the short comprises clean stitching the partial waistband to the short.” The limitation is indefinite, as it is unclear what is included or excluded by the term “clean stitching.” It is also unclear what is considered “clean stitching” vs. “unclean stitching,” etc. As such, the metes and bounds of the claim limitation cannot be readily ascertained.
Claim 18 recites the limitations “the scrotum” and “the perineum.” There is insufficient antecedent basis for these limitations in the claims.
Dependent claims are rejected at least for depending from rejected claims.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5, 12, and 16-17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
As discussed above, claims 5, 12, and 16 recite the limitation “wherein the liner is constructed from a stretch material instead of a mesh material.” Claims 1, 8, and 15, upon which claims 5, 12, and 16 depend, previously recite wherein the liner is constructed of a mesh material. As such, claims 5, 12, and 16 fail to further include all of the limitations of claims 1, 8, and 15, upon which they depend.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Dependent claims are rejected at least for depending from rejected claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 2 and 15-20 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 2 and 15 recite the limitations “a genital pouch formed into the liner that supports a male’s genitals” and “a genital pouch shaped to support a male’s genitalia and phallus.” The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not contain language such as “configured to” (e.g., “a genital pouch formed into the liner that is configured to support a male’s genitals” and “a genital pouch shaped and configured to support a male’s genitalia and phallus”) to direct the claim to the relational aspects of the invention to the human body, instead of to the human body itself. 
Dependent claims are rejected at least for depending from rejected claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. (herein Cohen)(US Patent No. 3,333,589), in view of Wright (US PG Pub 2007/0283484), further in view of Curran (US PG Pub 2016/0095367).
Regarding claim 1, Cohen discloses a pair of shorts (10) with an integral liner (20) for a user, the pair of shorts comprising:
a pair of shorts (10) having a waistband (12);
a liner (20) constructed of a mesh material (40, see Fig. 3 and column 2, lines 6-40), the liner having a partial waistband (58, see Fig. 4); 
wherein the partial waistband of the liner extends along a portion of the front of the liner and is not attached to the shorts (see Fig. 4 and column 2, line 64 – column 3, line 16);
the partial waistband of the liner being attached to the waistband of the shorts (indirectly via seams 60, 62) on either side of a fly area of the liner (portion of liner 12 configured to be covered by the fly area of shorts 10, see Fig. 4 and column 3, lines 5-16) ; and 
wherein a remaining portion (26) of the liner is attached to the waistband of the shorts (at seam 62, see Fig. 4 and column 3, lines 6-15).
Cohen substantially discloses the invention as claimed above but fails to disclose wherein the remaining portion (26) of the liner is attached to the bottom of the waistband of the shorts. top portion of the waistband of the shorts (see Fig. 4 and column 3, lines 6-15).
However, Wright teaches a pair of shorts with an integrated liner (100), comprising an outer pair of shorts (250) and an integrated liner (200), wherein at least a portion of a waistband (220) of the liner is attached to a waistband (272) of the pair of shorts at both a top portion (108) and a bottom portion (110) of the waistband of the shorts (see Figs. 1-2 and paragraph 0013), so as to allow the shorts and the liner to be more securely and precisely aligned with one another (see paragraphs 0007, and 0013, and 0019-0022).
Therefore, based on Wright’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Cohen’s shorts/liner such that the remaining portion of the liner would be attached to both the top and bottom of the waistband of the shorts, as doing so would allow the shorts and the liner to be more securely and precisely aligned with one another.
Cohen further discloses wherein the shorts are constructed of any desirable material (see column 1, line 72 – column 2, line 5) but fails to specify a non-stretch material. 
However, Curran teaches a pair of swim shorts (4, see paragraphs 0036 and 0048), wherein the shorts are made of any suitable fabric such as non-stretch woven fabric, stretch woven fabric, or stretch knit fabric (see paragraph 0114). It is noted that non-stretch woven fabrics are generally sturdier and more durable than stretch wovens or knits.
Therefore, based on Curran’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Cohen’s shorts to be made of a non-stretch material, as doing so would provide a sturdier and/or more durable fabric. Furthermore, it has been held to be within the general skill of a worker in the art See MPEP 2144.07.

Regarding claim 2, the modified pair of shorts of Cohen (i.e., Cohen in view of Wright and Curran) is further disclosed to comprise a genital pouch (42 of Cohen) formed into the liner (20 of Cohen) that is configured to support a male's genitals (see column 1, lines 1-53 and column 2, lines 40-63 of Cohen).

Regarding claim 3, the modified pair of shorts of Cohen (i.e., Cohen in view of Wright and Curran) is further disclosed wherein the partial waistband (58 of Cohen) of the liner (20 of Cohen) is constructed from a stretch material (see column 3, lines 5-42 of Cohen).

Regarding claim 4, Cohen, Wright, and Curran together teach the limitations of claim 1, as discussed above. Cohen, Wright, and Curran together further teach a partial waistband (58 of Cohen) that is capable of curving downward from the waistband (12 of Cohen) of the short, at least in use, due to the positon and elasticity of the partial waistband (see Fig. 4 and column 3, lines 5-42 of Cohen). It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). See MPEP 2114 (II).

	Regarding claim 5, the modified pair of shorts of Cohen (i.e., Cohen in view of Wright and Curran) is further disclosed wherein the liner (20 of Cohen) is constructed from a stretch material (see column 2, lines 22-40 of Cohen).

Regarding claim 6, the modified pair of shorts of Cohen (i.e., Cohen in view of Wright and Curran) is further disclosed wherein the non-stretch material that the shorts are constructed from is polyester (see paragraph 00114 of Curran).

Regarding claim 7, the modified pair of shorts of Cohen (i.e., Cohen in view of Wright and Curran) is further disclosed wherein the attachment of the liner to the bottom of the waistband of the shorts (along bottom edge of shorts waistband 12 of Cohen approximately parallel to top seam 62 of Cohen, see Fig. 3 of Cohen and rejection of claim 1 above) extends from approximately one side of the fly area of the liner (portion of liner 12 configured to be covered by the fly area of shorts 10, see Fig. 4 and column 3, lines 5-16 of Cohen) to approximately another side of the fly area of the liner (see Fig. 4 of Cohen).

Regarding claim 8, Cohen discloses a pair of shorts (10) with an integrated liner (20), the pair of shorts comprising:
a pair of shorts (10) having a waistband (12);
a liner (20) constructed of a mesh material (40, see Fig. 3 and column 2, lines 6-40), the liner having a partial waistband (58, see Fig. 4); 
wherein the partial waistband of the liner extends along a portion of the top front of the liner and is not attached to the shorts (see Fig. 4 and column 2, line 64 – column 3, line 16);
the partial waistband of the liner being attached to the waistband of the shorts (indirectly via seams 60, 62) on either side of a fly area of the liner (portion of liner 12 configured to be covered by the fly area of shorts 10, see Fig. 4 and column 3, lines 5-16) ; and 

Cohen substantially discloses the invention as claimed above but fails to disclose wherein the remainder (26) of the waistband of the liner is attached to the bottom of the waistband of the shorts. Instead, Cohen discloses wherein the remainder is attached to a top portion of the waistband of the shorts (see Fig. 4 and column 3, lines 6-15).
However, Wright teaches a pair of shorts with an integrated liner (100), comprising an outer pair of shorts (250) and an integrated liner (200), wherein at least a portion of a waistband (220) of the liner is attached to a waistband (272) of the pair of shorts at both a top portion (108) and a bottom portion (110) of the waistband of the shorts (see Figs. 1-2 and paragraph 0013), so as to allow the shorts and the liner to be more securely and precisely aligned with one another (see paragraphs 0007, and 0013, and 0019-0022).
Therefore, based on Wright’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Cohen’s shorts/liner such that the remainder of the waistband of the liner would be attached to both the top and bottom of the waistband of the shorts, as doing so would allow the shorts and the liner to be more securely and precisely aligned with one another.
Cohen further discloses wherein the shorts are constructed of any desirable material (see column 1, line 72 – column 2, line 5) but fails to specify a non-stretch material. 
However, Curran teaches a pair of swim shorts (4, see paragraphs 0036 and 0048), wherein the shorts are made of any suitable fabric such as non-stretch woven fabric, stretch woven fabric, or stretch knit fabric (see paragraph 0114). It is noted that non-stretch woven fabrics are generally sturdier and more durable than stretch wovens or knits.
See MPEP 2144.07.

Regarding claim 9, the modified pair of shorts of Cohen (i.e., Cohen in view of Wright and Curran) is further disclosed wherein the stitching of the partial waistband (58 of Cohen) to the shorts (10 of Cohen) comprises clean stitching the partial waistband to the short (indirectly via seams 60, 62, see Fig. 4 and column 3, lines 5-16 of Cohen, note that seams 60 and 62 appear to be neat and orderly and therefore include “clean” stitching inasmuch as claimed).

Regarding claim 10, Cohen, Wright, and Curran together teach the limitations of claim 8, as discussed above. Cohen fails to further disclose a fly that is constructed as part of the integrated liner. Instead, Cohen only discloses wherein the outer pair of shorts (10) includes a fly (52, see Fig. 4 and column 2, line 64 – column 3, line 42).
However, Wright further teaches wherein both the outer pair of shorts (250) and the integrated liner (200) include respective flies (214+216, 266+268, see Figs. 1-2 and paragraphs 0013-0015), so as to allow the flies to be operatively aligned for easy use and access (see paragraphs 0019-0026).
Therefore, based on Wright’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Cohen’s 

Regarding claim 11, Cohen, Wright, and Curran together teach the limitations of claim 8, as discussed above. Cohen further discloses wherein the mesh material (40) is a blend of spandex and nylon (see column 2, lines 32-40) but fails to disclose wherein the blend also includes polyester.
However, Curran further teaches wherein stretch materials such as a combination of any of polyester, nylon, spandex, lycra, and mesh are known in the art to be suitable for constructing shorts (see paragraph 0114). It is noted that polyester is known in the art for being moisture-resistant, shape-retentive, and durable.
Therefore, based on Curran’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Cohen’s nylon-spandex blend to be a polyester-nylon-spandex blend, as doing so would enhance properties such as moisture resistance, shape retention, and durability. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.

	Regarding claim 12, the modified pair of shorts of Cohen (i.e., Cohen in view of Wright and Curran) is further disclosed wherein the liner (20 of Cohen) is constructed from a stretch material (see column 2, lines 22-40 of Cohen).

.

Claim 14, as best as can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Cohen, Wright, and Curran, as applied to claim 13 above in view of Perry et al. (herein Perry)(US PG Pub 2019/0387809).
Regarding claim 14, Cohen, Wright, and Curran together teach the limitations of claim 13, as discussed above, but fail to further teach wherein the genital pouch comprises side panels that are formed in a mid-section of a front wall depending from the partial waistband of the liner.
However, Perry teaches a male undergarment (100) for use as a liner for swimwear (see paragraph 0019), wherein the liner includes a waistband (108) and a genital pouch (112) comprising side panels (panels forming pouch 112, joined together at center seam 13) that are formed in a mid-section of a front wall of the liner (front wall of body panel 114) depending from the waistband of the liner (see Figs. 1-6 and paragraphs 0019-0020 and 0030-0031), so as to allow the pouch to form and maintain a convex shape to hold and support the male anatomy of the wearer, and to provide additional support and strength to the pouch (see paragraph 0031).
Therefore, based on Perry’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Cohen’s genital pouch to comprise side panels that are formed in a mid-section of a front wall depending from the partial waistband of the liner; as doing so would allow the pouch to form and maintain a convex shape to hold and support the male anatomy of the wearer, and to provide additional support and strength to the pouch.

Claims 15-20, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Cohen, in view of Wright, further in view of Curran, further in view of Kitsch et al. (herein Kitsch)(US PG Pub 2008/0178369).
Regarding claim 15, Cohen discloses a pair of shorts (10) with an integrated liner (20), the pair of shorts comprising:
a pair of shorts (10) having a waistband (12);
an integrated liner (20) constructed of a mesh material (40, see Fig. 3 and column 2, lines 6-40), the integrated liner having a partial waistband (58, see Fig. 4) and a fly area (portion of liner 12 configured to be covered by the fly area of shorts 10, see Fig. 4 and column 3, lines 5-16);
wherein the partial waistband of the integrated liner extends along a portion of the front of the integrated liner (see Fig. 4 and column 2, line 64 – column 3, line 16);
the partial waistband of the integrated liner being attached to the waistband of the shorts (indirectly via seams 60, 62) at positions on the pair of shorts that are approximately the same width as the fly area of the liner (i.e., on opposite sides of the fly area of the liner, see Fig. 4); and 
wherein a top portion (26) of the integrated liner that is not the partial waistband is attached to the waistband of the shorts (at seam 62, see Fig. 4 and column 3, lines 6-15).
Cohen substantially discloses the invention as claimed above but fails to disclose wherein the top portion of the liner is attached to the bottom of the waistband of the shorts. Instead, Cohen discloses wherein the top portion is attached to a top portion of the waistband of the shorts (see Fig. 4 and column 3, lines 6-15).

Therefore, based on Wright’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Cohen’s shorts/liner such that the top portion of the liner would be attached to both the top and bottom of the waistband of the shorts, as doing so would allow the shorts and the liner to be more securely and precisely aligned with one another.
Cohen further discloses wherein the shorts are constructed of any desirable material (see column 1, line 72 – column 2, line 5) but fails to specify a non-stretch material. 
However, Curran teaches a pair of swim shorts (4, see paragraphs 0036 and 0048), wherein the shorts are made of any suitable fabric such as non-stretch woven fabric, stretch woven fabric, or stretch knit fabric (see paragraph 0114). It is noted that non-stretch woven fabrics are generally sturdier and more durable than stretch wovens or knits.
Therefore, based on Curran’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Cohen’s shorts to be made of a non-stretch material, as doing so would provide a sturdier and/or more durable fabric. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.

However, Kitsch teaches a male undergarment (10,) comprising a front wall (26) and a genital pouch (18, 12) on the front wall of the undergarment (see Fig. 1 and paragraphs 0026-0037), wherein the genital pouch is shaped to support a male's genitalia and phallus, the pouch being formed from a pair of side panels (12) being substantially parallel and laterally spaced apart (see Figs. 1-4 and 8 and paragraphs 0026-0037), so as to provide enhanced support and comfort for the wearer’s genitals (see paragraphs 0004-0005, 0008, 0013, and 0029-0033).
Therefore, based on Kitsch’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Cohen’s genital pouch to be shaped to support a male's genitalia and phallus, the pouch being formed from a pair of side panels being substantially parallel and laterally spaced apart, as doing so would provide enhanced support and comfort for the wearer’s genitals.

Regarding claim 16, the modified pair of shorts of Cohen (i.e., Cohen in view of Wright, Curran, and Kitsch) is further disclosed wherein the integrated liner (20 of Cohen) is constructed from a stretch material (see column 2, lines 22-40 of Cohen).


Kitsch fails to teach wherein the gusset is made of a mesh material.
However, Kitsch further teaches wherein other portions of the inner brief (10) are made of an elasticized mesh material, so as to wick away moisture and enhance wearer comfort (see paragraphs 0027, 0030, and 0041).
Therefore, based on Kitsch’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the gusset to also be made of an elasticized mesh material, as doing so would provide enhanced moisture wicking and comfort in the gusset area. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.

Regarding claim 18, the modified pair of shorts of Cohen (i.e., Cohen in view of Wright, Curran, and Kitsch) is further disclosed wherein a lower extremity of the pouch (18, 12 of Kitsch) extends under and rearwardly of the front wall to form a perineum portion (rear portion of pouch 18, 12 adjacent to 24 of Kitsch) for covering rearwardly past the scrotum and to the perineum of the user (see at least Figs. 3, 7, and 8 and paragraph 0035 of Kitsch).

Regarding claim 19, the modified pair of shorts of Cohen (i.e., Cohen in view of Wright, Curran, and Kitsch) is further disclosed wherein the pouch (18, 12 of Kitsch) has an inner lining 

Regarding claim 20, the modified pair of shorts of Cohen (i.e., Cohen in view of Wright, Curran, and Kitsch) is further disclosed to comprise a fly (52 of Cohen) formed as part of the shorts (10 of Cohen; see Fig. 4 and column 2, lines 54-71 of Cohen).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For example, Evenstad (US PG Pub 2012/0255103) teaches a pair of shorts having an integrated liner, wherein the shorts and liner are connected at a bottom of the waistband of the shorts; and Lyden (US Patent No. 6,243,880) teaches a pair of shorts having an integrated liner, wherein the liner comprises a genital pouch, and wherein a front portion of the liner waistband curves below the waistband of the shorts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELYN BRAVO whose telephone number is (571)270-0581. The examiner can normally be reached Mon - Fri 9:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOCELYN BRAVO/Primary Examiner, Art Unit 3732